Title: From Hannah Phillips Cushing to Abigail Smith Adams, 13 February 1816
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith


				
					My dear friend—
					Middletown Febry 13th 1816
				
				I have been prevented waiting you since my arrival in Connecticut by the increased weakness and inflammation in my eyes; & I am now under the necessity of employing an amanuensis.My needle, (in which I have taken so much pleasure), is now wholly laid aside, & even writing I have been obliged to give up for this last fortnight.You have daily lived in my remembrance my dear friend, & since I heard of your late indisposition I have felt the utmost solicitude for you, & breathed many fervent prayers that your health might be restored, & your life continued for many many years—Our intimacy has been of long standing; & I have derived so much pleasure from our uninterrupted & sisterly intercourse, that I can hardly think of its termination with any degree of composure—I daily & hourly commend you to the care of that Almighty being, in “whose hands are the issues of life & death”—and although I am full of anxiety for you, I still cherish the fond hope of meeting you on my return, & spending many happy hours in your society—I am enjoying myself here very much in the society of my near & dear relatives.— I spend much of my time with my dear Martha; who is very pleasantly settled—She has two fine boys, who promise to be all a mother could desire. Sister Bowers is well, & surrounded by her grand-children; Mrs Cooper is in daily expectation of adding another to them—If sister Bowers knew I was writing, I am sure she would desire an affectionate remembrance to you—I am happy to hear that your two grandaughters are blessed with such fine children, & doing so well themselves I hope William’s wife will be equally fortunate.—I sincerely sympathize with you my dear friend in the loss of your friend & cousin Dr Tufts—Your loss we humbly hope was his unspeakable gain—; and it is a delightful reflection that those who have known & loved each other on earth, who have been faithful servants of the most High, will form one happy family “unbroken in the skies”.—It is to be presumed that Mr Adams will continue at the court of St. James’, as I am told Mr Smith is appointed Secretary—Your maternal feelings I know will be pained by his lengthened stay, & yet you will cheerfully acquiesce in it if he can make himself more useful abroad than at home.—I am very anxious to hear from you my dear Mrs Adams, & if you are not well enough to write yourself, I hope Miss Smith or Susan will have the goodness to favour me with a few lines; to whom I beg you will present my affectionate remembrance—I hope the President is in his usual health this winter—my best respects to him & regards to Judge and Mr Adams, and believe me ever most truly and / affy yours
				
					H C.
				
				
					My nieces Mrs E Phillips & Martha Holmes desire a respectful remembrance.—
				
			